DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 06/03/2022.  Claims 1-20 are still pending in the present application. This Action is made FINAL.
Claim Objections
Claims 4, 9, 14 and 19 are objected to because of the following informalities:
a)	On line 5 of claim 4, replace “in case” with --based on determination-- after “wherein”;
b)	On line 4 of claim 9, replace “in case thats” with --based on determination that-- after “wherein”;
c)	On line 4 of claim 14, replace “in case” with --based on determination-- after “wherein”;
d)	On line 4 of claim 19, replace “in case” with --based on determination-- after “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8-11, 15, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 20200404609 A1) (hereinafter Huang-Fu) in view of Zhu et al. (US 20210112462 A1) (hereinafter Zhu).

Regarding claim 1, Huang-Fu discloses a performed by a terminal in a wireless communication system (FIG. 8, UE 801), the method comprising: 
establishing a multiple-access protocol data unit (MA PDU) session by a first access network and a second access network in a 5th-generation system (5GS) (FIG. 8, par. 0042, “In step 831, the MA PDU session with PSI=1 is established between UE 801 and the 5GS over both 3GPP and non-3GPP access types.”);
identifying whether the MA PDU session associated with the terminal is moved from the 5GS to an evolved packet system (EPS) after the establishing the MA PDU session (FI. 8, par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS. When UE 801 moves from 5GS to EPS, for both idle mode and connected mode mobility, the MA PDU session is moved to a corresponding PDN connection in EPS.”); 
releasing a context related to a stored access traffic steering, switching and splitting (ATSSS) based on information on a release of the MA PDU session over the second access network (par. 0043, “the user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released. Note that the PDU session release procedure of steps 842-843 may occur after step 851.”),
wherein the release of the MA PDU session over the second access network is triggered by the network entity (par. 0043, “the non-3GPP access part of the MA PDU session can be released locally by the UE without performing the PDU session release procedure.”),
wherein the first access network is a 3rd generation partnership project (3GPP) access network, wherein the second access network is a non-3rd generation partnership project (N3GPP) access network (FIG. 8 par. 0042, “In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type.”).
However, Huang-Fu fails to disclose transmitting, to a network entity in the EPS, a request message; and wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS.
In the same field of endeavor, Zhu discloses transmitting, to a network entity in the EPS, a request message (FIG. 3, par. 0112-0114, “S309. The UE sends first movement notification information to the MME network element… after moving to the EPS network, the UE initiates the attach procedure, and sends the first movement notification information to the MME network element using an attach request message.”); and
wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS (FIG. 5, par. 0170, “The method shown in FIG. 5 is used to describe a scenario in which an AMF network element supports interworking between an 5G network and an EPS network without an interface (an N26 interface), when a NEF+SCEF network element sends first information of a monitoring event to the AMF network element, the AMF network element notifies the NEF+SCEF network element that the AMF network element does not support the N26 interface, and triggers the NEF+SCEF network element to subscribe to and obtain identification information of an MME network element from an HSS+UDM network element. When UE moves from the 5G network to the EPS network, the HSS+UDM network element sends the identification information of the MME network element to the NEF+SCEF network element, and then the NEF+SCEF network element sends second information of the monitoring event to the MME network element.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an AMF network element supports interworking between an 5G network and an EPS network without an N26 interface as taught by Zhu to interworking between an 5G network and an EPS network as disclosed by Huang-Fu for purpose of using the AMF network element which support interworking between an 5G network and an EPS network.
Regarding claim 5, as applied to claim 1 above,  Huang-Fu discloses wherein the EPS does not support the MA PDU session via the 3GPP access network (par. 0007, “if interworking with EPS is not supported, the MA PDU session is maintained in 5GS over non-3GPP access type”, par. 0031, “if interworking with EPS is not supported, and if the MA PDU session in 5GS is over both 3GPP and non-3GPP access, upon intersystem change from 5GS to EPS over the 3GPP access, the MA PDU session is maintained in 5GS over non-3GPP access, and data traffic of the MA PDU session over 3GPP access is moved to non-3GPP access in 5GS.”).
Regarding claim 6, Huang-Fu discloses a method performed by a network entity in evolved packet system (EPS) in a wireless communication system (FIG. 2 for a network entity 211, Network entity 211 may be a base station and/or an AMF/SMF; FIG. 8, for any network entity in communication with EPS 3GPP ACCESS), the method comprising:
receiving, from a terminal, a message when, after establishing a multiple-access protocol data unit (MA PDU) session, the MA PDU session associated with the terminal is identified as moved from a 5h-generation system (5GS) to the EPS (FIG. 8, for par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS. When UE 801 moves from 5GS to EPS, for both idle mode and connected mode mobility, the MA PDU session is moved to a corresponding PDN connection in EPS.” par. 0042, “a UE 801 and 5GS and EPS when a MA PDU session is converted to a PDN connection when intersystem change from 5GS to EPS in accordance with one novel aspect. In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type. The registered 5GS network belong to the same PLMN.”);
triggering a release of the MA PDU session over a second access network based on a request type and session information of the received request message (par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS… The SMF triggers a PDU session release procedure to release the MA PDU session over non-3GPP access in 5GS, e.g., MA PDU session's user plane resource on non-3GPP access. In step 842, the network sends a PDU SESSION RELEASE COMMAND message to UE 801, with an access type IE set to “non-3GPP” and with PSI=1. In step 843, UE 801 transmits a PDU SESSION RELEASE COMPLETE message to the network. The user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released.” The inter-system handover is considered as type of a request); and
wherein the MA PDU session is established by a first access network and the second access network in the 5GS (FIG. 8, par. 0042, “In step 831, the MA PDU session with PSI=1 is established between UE 801 and the 5GS over both 3GPP and non-3GPP access types.”),
wherein a context related to a stored access traffic steering, switching and splitting (ATSSS) is released based on information on the release of the MA PDU session (par. 0043, “the user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released. Note that the PDU session release procedure of steps 842-843 may occur after step 851.”),
wherein the first access network is a 3rd generation partnership project (3GPP) access network, wherein the second access network is a non-3rd generation partnership project (N3GPP) access network (FIG. 8 par. 0042, “In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type.”).
However, Huang-Fu fails to disclose receiving a request, from a terminal, a request message; and wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS.
In the same field of endeavor, Zhu discloses receiving a request, from a terminal, a request message (FIG. 3, par. 0112-0114, “S309. The UE sends first movement notification information to the MME network element… after moving to the EPS network, the UE initiates the attach procedure, and sends the first movement notification information to the MME network element using an attach request message.”); and
wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS (FIG. 5, par. 0170, “The method shown in FIG. 5 is used to describe a scenario in which an AMF network element supports interworking between an 5G network and an EPS network without an interface (an N26 interface), when a NEF+SCEF network element sends first information of a monitoring event to the AMF network element, the AMF network element notifies the NEF+SCEF network element that the AMF network element does not support the N26 interface, and triggers the NEF+SCEF network element to subscribe to and obtain identification information of an MME network element from an HSS+UDM network element. When UE moves from the 5G network to the EPS network, the HSS+UDM network element sends the identification information of the MME network element to the NEF+SCEF network element, and then the NEF+SCEF network element sends second information of the monitoring event to the MME network element.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an AMF network element supports interworking between an 5G network and an EPS network without an N26 interface as taught by Zhu to interworking between an 5G network and an EPS network as disclosed by Huang-Fu for purpose of using the AMF network element which support interworking between an 5G network and an EPS network.
Regarding claim 8, as applied to claim 6 above, wherein the request type is an indicator related to a handover (par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS…” The inter-system handover is considered as type of a request).
Regarding claim 9, as applied to claim 6 above, wherein the receiving the request message comprises: receiving a plurality of request messages according to a plurality of session identifiers, and wherein in case thats the session information is a plurality of session information, the plurality of session information includes the plurality of session identifiers (par. 0027, “Each PDU session is identified by a PDU session ID, and may include multiple QoS flows and QoS rules.”).
Regarding claim 10, as applied to claim 6 above,  Huang-Fu discloses wherein the EPS does not support the MA PDU session via the 3GPP access network (par. 0007, “if interworking with EPS is not supported, the MA PDU session is maintained in 5GS over non-3GPP access type”, par. 0031, “if interworking with EPS is not supported, and if the MA PDU session in 5GS is over both 3GPP and non-3GPP access, upon intersystem change from 5GS to EPS over the 3GPP access, the MA PDU session is maintained in 5GS over non-3GPP access, and data traffic of the MA PDU session over 3GPP access is moved to non-3GPP access in 5GS.”).
Regarding claim 11, Huang-Fu discloses a terminal (FIG. 2, UE 201 and FIG. 8, UE 801) comprising:
a transceiver capable of transmitting and receiving at least one signal; and a controller coupled to the transceiver (FIG. 2, par. 0033, “UE 201 has memory 202, a processor 203, and radio frequency (RF) transceiver module 204”), wherein the controller is configured to:
establish a multiple-access protocol data unit (MA PDU) session by a first access network and a second access network in a 5th-generation system (5GS) (FIG. 8, par. 0042, “In step 831, the MA PDU session with PSI=1 is established between UE 801 and the 5GS over both 3GPP and non-3GPP access types.”);
identify whether the MA PDU session associated with the terminal is moved from the 5GS to an evolved packet system (EPS) after the establishing the MA PDU session (FI. 8, par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS. When UE 801 moves from 5GS to EPS, for both idle mode and connected mode mobility, the MA PDU session is moved to a corresponding PDN connection in EPS.”); 
release a context related to a stored access traffic steering, switching and splitting (ATSSS) based on information on a release of the MA PDU session over the second access network (par. 0043, “the user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released. Note that the PDU session release procedure of steps 842-843 may occur after step 851.”),
wherein the release of the MA PDU session over the second access network is triggered by the network entity (par. 0043, “the non-3GPP access part of the MA PDU session can be released locally by the UE without performing the PDU session release procedure.”),
wherein the first access network is a 3rd generation partnership project (3GPP) access network, wherein the second access network is a non-3rd generation partnership project (N3GPP) access network (FIG. 8 par. 0042, “In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type.”).
However, Huang-Fu fails to disclose transmitting, to a network entity in the EPS, a request message; and wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS.
In the same field of endeavor, Zhu discloses transmitting, to a network entity in the EPS, a request message (FIG. 3, par. 0112-0114, “S309. The UE sends first movement notification information to the MME network element… after moving to the EPS network, the UE initiates the attach procedure, and sends the first movement notification information to the MME network element using an attach request message.”); and
wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS (FIG. 5, par. 0170, “The method shown in FIG. 5 is used to describe a scenario in which an AMF network element supports interworking between an 5G network and an EPS network without an interface (an N26 interface), when a NEF+SCEF network element sends first information of a monitoring event to the AMF network element, the AMF network element notifies the NEF+SCEF network element that the AMF network element does not support the N26 interface, and triggers the NEF+SCEF network element to subscribe to and obtain identification information of an MME network element from an HSS+UDM network element. When UE moves from the 5G network to the EPS network, the HSS+UDM network element sends the identification information of the MME network element to the NEF+SCEF network element, and then the NEF+SCEF network element sends second information of the monitoring event to the MME network element.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an AMF network element supports interworking between an 5G network and an EPS network without an N26 interface as taught by Zhu to interworking between an 5G network and an EPS network as disclosed by Huang-Fu for purpose of using the AMF network element which support interworking between an 5G network and an EPS network.
Regarding claim 15, as applied to claim 11 above, the claimed limitations are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 16, Huang-Fu discloses network entity (FIG. 2 for a network entity 211, Network entity 211 may be a base station and/or an AMF/SMF) comprising:
a transceiver capable of transmitting and receiving at least one signal; and a controller coupled to the transceiver (par. 0032, “A radio frequency RF transceiver module 214, coupled with the antenna, receives RF signals from antenna 215, converts them to baseband signals and sends them to processor 213. RF transceiver 214 also converts received baseband signals from processor 213, converts them to RF signals, and sends out to antenna 215. Processor 213 processes the received baseband signals and invokes different functional modules to perform features in base station 211”), wherein the controller is configured to:
receive, from a terminal, a message when, after establishing a multiple-access protocol data unit (MA PDU) session, the MA PDU session associated with the terminal is identified as moved from a 5h-generation system (5GS) to the EPS (FIG. 8, for par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS. When UE 801 moves from 5GS to EPS, for both idle mode and connected mode mobility, the MA PDU session is moved to a corresponding PDN connection in EPS.” par. 0042, “a UE 801 and 5GS and EPS when a MA PDU session is converted to a PDN connection when intersystem change from 5GS to EPS in accordance with one novel aspect. In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type. The registered 5GS network belong to the same PLMN.”);
trigger a release of the MA PDU session over a second access network based on a request type and session information of the received request message (par. 0043, “In step 841, an inter-system change occurs for UE 801 to handover from 5GS to EPS… The SMF triggers a PDU session release procedure to release the MA PDU session over non-3GPP access in 5GS, e.g., MA PDU session's user plane resource on non-3GPP access. In step 842, the network sends a PDU SESSION RELEASE COMMAND message to UE 801, with an access type IE set to “non-3GPP” and with PSI=1. In step 843, UE 801 transmits a PDU SESSION RELEASE COMPLETE message to the network. The user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released.” The inter-system handover is considered as type of a request); and
wherein the MA PDU session is established by a first access network and the second access network in the 5GS (FIG. 8, par. 0042, “In step 831, the MA PDU session with PSI=1 is established between UE 801 and the 5GS over both 3GPP and non-3GPP access types.”),
wherein a context related to a stored access traffic steering, switching and splitting (ATSSS) is released based on information on the release of the MA PDU session (par. 0043, “the user plane resource on non-3GPP access of the MA PDU session is then released, and the ATSSS rules are also released. Note that the PDU session release procedure of steps 842-843 may occur after step 851.”),
wherein the first access network is a 3rd generation partnership project (3GPP) access network, wherein the second access network is a non-3rd generation partnership project (N3GPP) access network (FIG. 8 par. 0042, “In step 811, UE 801 registers with the 5GS network over 3GPP access type. In step 812, UE 801 registers with the 5GS network over non-3GPP access type.”).
However, Huang-Fu fails to disclose receiving a request, from a terminal, a request message; and wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS.
In the same field of endeavor, Zhu discloses receiving a request, from a terminal, a request message (FIG. 3, par. 0112-0114, “S309. The UE sends first movement notification information to the MME network element… after moving to the EPS network, the UE initiates the attach procedure, and sends the first movement notification information to the MME network element using an attach request message.”); and
wherein a mobility between the 5GS and the EPS is supported without N26 interface between the 5GS and the EPS (FIG. 5, par. 0170, “The method shown in FIG. 5 is used to describe a scenario in which an AMF network element supports interworking between an 5G network and an EPS network without an interface (an N26 interface), when a NEF+SCEF network element sends first information of a monitoring event to the AMF network element, the AMF network element notifies the NEF+SCEF network element that the AMF network element does not support the N26 interface, and triggers the NEF+SCEF network element to subscribe to and obtain identification information of an MME network element from an HSS+UDM network element. When UE moves from the 5G network to the EPS network, the HSS+UDM network element sends the identification information of the MME network element to the NEF+SCEF network element, and then the NEF+SCEF network element sends second information of the monitoring event to the MME network element.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an AMF network element supports interworking between an 5G network and an EPS network without an N26 interface as taught by Zhu to interworking between an 5G network and an EPS network as disclosed by Huang-Fu for purpose of using the AMF network element which support interworking between an 5G network and an EPS network.
Regarding claim 18, as applied to claim 16 above, the claimed limitations are rejected for the same reason(s) as set forth claim 8 above.
Regarding claim 19, as applied to claim 16 above, the claimed limitations are rejected for the same reason(s) as set forth claim 9 above.
Regarding claim 20, as applied to claim 16 above, the claimed limitations are rejected for the same reason(s) as set forth claim 10 above.

Claims 2-4, 7, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Zhu as applied to claims 1, 6, 11, and 16 above, and further in view of Liu (US 20200280893 A1).

Regarding claim 2, as applied to claim 1 above,  Huang-Fu as modified by Zhu discloses claimed invention except wherein the request message includes a request type and session information.
In the same field of endeavor, Liu discloses wherein the request message includes a request type and session information (par. 0112, “during the handover of the terminal device from the source cell to the target cell, the access network device sends the request message, for requesting the core network type of the target cell, to the core network device, so that the core network device can determine the core network type of the target cell according to subscription information of the terminal device, EPS bearer information for the terminal device, DU session information for the terminal device, or a QoS flow, thus guaranteeing smooth running of the cell handover and improving user experiences”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a request message for handover for determining core network type, EPS bearer information and DU session information for the terminal device as taught by Liu to the request message as disclosed by Huang-Fu as modified by Zhu for purpose of sending a handover request message for determining core network type and DU session information to MME.
Regarding claim 3, as applied to claim 1 above, Liu discloses wherein the request type is an indicator related to a handover (par. 0112, “during the handover of the terminal device from the source cell to the target cell, the access network device sends the request message, for requesting the core network type of the target cell, to the core network device, so that the core network device can determine the core network type of the target cell according to subscription information of the terminal device, EPS bearer information for the terminal device, DU session information for the terminal device, or a QoS flow, thus guaranteeing smooth running of the cell handover and improving user experiences”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a request message for handover for determining core network type, EPS bearer information and DU session information for the terminal device as taught by Liu to the request message as disclosed by Huang-Fu as modified by Zhu for purpose of sending a handover request message for determining core network type and DU session information to MME.
Regarding claim 4, as applied to claim 2 above,  Huang-Fu discloses wherein the transmitting the request message comprises transmitting a plurality of request message according to a plurality of session identifiers, and wherein in case that the session information is a plurality of session information, the plurality of session information includes the plurality of session identifiers (par. 0027, “Each PDU session is identified by a PDU session ID, and may include multiple QoS flows and QoS rules.”).
Regarding claim 7, as applied to claim 6 above, the claimed limitations are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 12, as applied to claim 11 above, the claimed limitations are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 13, as applied to claim 12 above, the claimed limitations are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 14, as applied to claim 12 above, the claimed limitations are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 17, as applied to claim 16 above, the claimed limitations are rejected for the same reason(s) as set forth claim 2 above.
Response to Arguments
Applicant's arguments with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new added limitation added to claims 1 and 6. See the rejections above for claims 1 and 6 for relevant citations found in disclosing the newly added limitations.
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
On page 13 of the Applicant’s remarks, Applicant asserts, “Huang-Fu discloses that when a UE moves from 5GS to EPS and an MA PDU session is moved to EPS through a PDN connection, an SMF triggers a PDU Session Release procedure, 5GS releases the MA PDU session, and a UE and SMF remove ATSSS related context, e.g., an ATSSS rule or measurement support information. Huang-Fu partially discloses releasing a session through N3GPP. However, Huang-Fu does not disclose or suggest "without N26 interface."” Examiner respectfully disagrees. The claimed limitations are disclosed by Zhu in combination with the teachings of Huang-Fu based on rejection under 35 USC 103 above (see rejections above).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhu discloses “an AMF network element supports interworking between an 5G network and an EPS network without an interface (an N26 interface)” which can be applied to the teachings of the Huang-Fu for interworking between an 5G network and an EPS network. The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLAHYAR KASRAIA N/
Primary Examiner, Art Unit 2642